—Appeal by the defendant *976from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered September 14, 2011, convicting him of grand larceny in the second degree, upon a nonjury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The evidence here established that the defendant acted with intent to deprive his former wife and her medical practice of various checks, or to appropriate the same to himself, when he wrongfully took, obtained, or withheld those checks (see Penal Law § 155.05 [1]; see also Kreisler Borg Florman Gen. Constr. Co., Inc. v Tower 56, LLC, 58 AD3d 694, 696 [2009]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Dillon, J.P., Angiolillo, Dickerson and Cohen, JJ., concur.